 1
 2
                                                                        ‘O’
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10   JUSTIN JACKSON,                       )   CASE NO. CV 19-1596-CAS (PJW)
                                           )
11                     Petitioner,         )
                                           )   [PROPOSED] ORDER DISMISSING
12                      v.                 )   HABEAS CORPUS PETITION WITH
                                           )   PREJUDICE AND DENYING
13   WARDEN,                               )   CERTIFICATE OF APPEALABILITY
                                           )
14                     Respondent.         )
                                           )
15
16        In August 1992, Petitioner was convicted in Los Angeles County
17   Superior Court of first-degree robbery, forcible rape, and taking a
18   vehicle without the owner’s consent.      (Petition at 1; Exh. A
19   (“Hearing”) at 47.)     He was sentenced to 52 years and eight months in
20   prison.    (Petition at 1; Hearing at 48.)
21        On March 21, 2018, Petitioner attended a parole hearing with his
22   lawyer.    (Hearing at 1-194.)   Both were given an opportunity to
23   challenge the documentary evidence considered by the Parole Board and
24   to submit additional evidence.     (Hearing at 9-18.)    Counsel and
25   Petitioner were also allowed to address the Parole Board.      (Hearing at
26   163-69.)   At the end of the parole hearing, the Board denied parole
27   and explained why.      (Hearing at 170-92.)
28
 1        On March 5, 2019, Petitioner filed the instant Petition, pursuant
 2   to 28 U.S.C. § 2254, claiming that the Parole Board failed to properly
 3   consider his status as a youth offender under state law and improperly
 4   weighed other factors in denying parole.    (Petition at 3.)
 5        The Court has a duty to screen habeas corpus petitions before
 6   ordering service on a respondent.     See Mayle v. Felix, 545 U.S. 644,
 7   656 (2005).   In so doing, if it plainly appears from the face of a
 8   petition that a petitioner is not entitled to relief, the Court can
 9   dismiss the petition at the outset.     See Rule 4, Rules Governing
10   § 2254 Cases; and Denton v. Hernandez, 504 U.S. 25, 32 (1992).     For
11   the following reasons, the Court concludes that it is clear on the
12   face of the petition that Petitioner is not entitled to relief and,
13   therefore, the petition is dismissed with prejudice.
14        The Court’s review of parole denials is limited to determining
15   whether a petitioner was given an opportunity to be heard and an
16   explanation for the reasons he was denied parole.     Swarthout v. Cooke,
17   562 U.S. 216, 220 (2011).   Clearly, that happened here.   Petitioner’s
18   complaint that the Parole Board improperly weighed the evidence (or
19   that the evidence was flawed) is not properly before the Court.       Id.
20   at 221 (“[I]t is no federal concern [] whether California’s ‘some
21   evidence’ rule of judicial review (a procedure beyond what the
22   Constitution demands) was correctly applied.”).    Likewise, to the
23   extent that Petitioner argues that the Board did not adhere to state
24   law in denying him parole, he does not state a cognizable federal
25   claim.   Id. at 219 (reaffirming that “federal habeas corpus relief
26   does not lie for errors of state law.”) (quotations omitted).
27        Because Petitioner has not and cannot state a cognizable claim,
28   the Petition is denied and the case is dismissed with prejudice.


                                         2
 1   Further, because he has not made a substantial showing of the denial
 2   of a constitutional right, he is not entitled to a certificate of
 3   appealability.          See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b);
 4   Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).1
 5          IT IS SO ORDERED
 6
            DATED: March 19, 2019.
 7
 8
 9
                                                  CHRISTINA A. SNYDER
10                                                UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
     Presented by:
17
18
19
     PATRICK J. WALSH
20   UNITED STATES MAGISTRATE JUDGE
21   S:\CAS\CRD\CASNYDER\R&R & Related - 194\Magistrate Orders\LA19CV01596CASPJW-O.wpd

22
23
            1
24           Petitioner claims in his Petition that he sought review of the
     Board’s decision in state court. (Petition at 5.) A check of the
25   state court website, however, reveals that he never filed a petition
     challenging the parole denial in the California Court of Appeal or the
26   California Supreme Court. See appellatecases.courtinfo.ca.gov. As
27   such, the Petition is unexhausted and subject to dismissal on that
     ground as well, though, because it is clear that his claims are not
28   colorable, the Court has elected to bypass the exhaustion issue. See
     Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2015).

                                                        3
